Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
	Claims 1-2, 5-9, 11, 13, 15, 17-18, 20, and 25-28 are allowed.  The following is an Examiners statement for reasons for allowance:
	The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 7, 13, and 17.
Representative claim 1 discloses A method for managing inventory in a storage area of a user, the user being associated with at least one segment of users, the at least one segment of users including a plurality of users sharing at least one common characteristic with the user, the storage area housing a plurality of inventory items and having a plurality of sensors associated therewith, the method comprising: receiving at least a first image input signal from a first image sensor of said plurality of sensors and a second non-image input signal from a second, non-image sensor of said plurality of sensors, said first image input signal and said second non-image input signal relating directly to one of said plurality of inventory items in said storage area; uniquely identifying said one of said plurality of inventory items based on said first image input signal and said second non-image input signal relating directly thereto, wherein each of said first image input signal and said second non-image input signal is insufficient, on its own, for facilitating unique identification of said one of said plurality of inventory items; based on at least one of said first image input signal, said second non- image input signal, and an additional input signal received from a third sensor of said plurality of sensors, as well as on user-specific information learned over time using machine-learning techniques, identifying a change in said one of said plurality of inventory items; in response to said identifying said change, automatically purchasing said one of said plurality of inventory items, said automatically purchasing occurring at a time of said identifying or being scheduled to occur at a future time at which said one of said plurality of inventory items is predicted to expire or to be consumed, wherein at least one of said uniquely identifying said one of said plurality of inventory items and said identifying said change is further based on segment-specific information for said at least one segment of users, and wherein said segment-specific information is learned over time using machine-learning techniques by a machine learning module, based on information received from said user and from other users in said segment of users, wherein said segment-specific information is common to at least a majority of users in said at least one segment of users wherein said second sensor is a dynamic pressure sensor, and said second, non-image input signal comprises at least one of: a signal indicative of a kinetic wave decay pattern of the content of said package of said one of said plurality of inventory items; or a signal indicative of a pattern of material oscillations or vibrations in said one of said plurality of inventory items.

The closest prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



	United States Patent Application Publication No. 2017/0076249 A1 to Byron (“Byron”) discloses At least one storage device associated with a user and at least one disposal device associated with the user is determined. At least one food item input to the at least one storage device is determined. At least one food item output to the at least one disposal device is determine. At least one food recommendation is provided to the user. The at least one food recommendation is determined using the at least one food item input to the at least one storage device, the at least one food item output to the at least one disposal device, and a machine learning model associated with the user.



	
However neither Baca, Byron, or Ma, alone or in combination disclose receiving at least a first image input signal from a first image sensor of said plurality of sensors and a second non-image input signal from a second, non-image sensor of said plurality of sensors, said first image input signal and said second non-image input signal relating directly to one of said plurality of inventory items in said storage area; uniquely identifying said one of said plurality of inventory items based on said first image input signal and said second non-image input signal relating directly thereto, wherein each of said first image input signal and said second non-image input signal is insufficient, on its own, for facilitating unique identification of said one of said plurality of inventory items; based on at least one of said first image input signal, said second non- image input signal, and an additional input signal received from a third sensor of said plurality of sensors, as well as on user-specific information learned over time using machine-learning techniques, identifying a change in said one of said plurality of inventory items; in response to said identifying said change, automatically purchasing said one of said plurality of inventory items, said automatically purchasing occurring at a time of said identifying or being scheduled to occur at a future time at which said one of said plurality of inventory items is predicted to expire or to be consumed, wherein at least one of said uniquely identifying said one of said plurality of inventory items and said identifying said change is further based on segment-specific information for said at least one segment of users, and wherein said segment-specific information is learned over time using machine-learning techniques by a machine learning module, based on information received from said user and from other users in said segment of users, wherein said segment-specific information is common to at least a majority of users in said at least one segment of users wherein said second sensor is a dynamic pressure sensor, and said second, non-image input signal comprises at least one of: a signal indicative of a kinetic wave decay pattern of the content of said package of said one of said plurality of inventory items; or a signal indicative of a pattern of material oscillations or vibrations in said one of said plurality of inventory items.

The examiner notes the cited limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2, 5-6, 8-9, 11, 15, 18, 20, and 25-26 each depend from one of allowable claims 1, 7, 13, and 17, and therefore claims 2, 5-6, 8-9, 11, 15, 18, 20, and 25-26 are allowable for reasons consistent with those identified with respect to claims 11, 7, 13, and 17.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                         
/A. Hunter Wilder/Primary Examiner, Art Unit 3627